PER CURIAM.
Appellant, the defendant in a slip and fall action, appeals a jury verdict in favor of the appellee, plaintiff in that action. We affirm.
*163As its first, issue defendant claims that the trial court improperly admitted into evidence a photograph made from a video tape plaintiff made of the location shortly after his fall. Defendant argues that the photograph contained evidence of subsequent remedial measures taken after the fall and should have been excluded.
We disagree. At a minimum, the disputed photograph was properly admitted under the impeachment exception to the subsequent remedial measures rule. See Morowitz v. Vistaview Apartments, Ltd., 613 So.2d 493, 495 (Fla. 3d DCA 1993); § 90.407, Fla. Stat. (1997). We need not consider plaintiffs other theories of admissibility. Assuming for present purposes that the photograph should not have been admitted during the plaintiffs ease in chief, under the circumstances of this case we conclude that the error was harmless.
We likewise find no abuse of discretion in the trial court’s determination to enforce, and interpretation of, the parties’ pretrial agreement in which plaintiff agreed to drop certain claims and defendant agreed not to make reference to plaintiffs prior injuries. Even if any part of the ruling could be said to be erroneous, we do not see how defendant suffered any harm thereby.
Affirmed.